Judgment, Supreme Court, New York County (William A. Wetzel, J.), entered June 26, 2006, dismissing this proceeding, brought pursuant to CPLR article 78, challenging an upward modification to a major capital improvement (MCI) rent increase, unanimously affirmed, without costs.
The only contention pressed on behalf of the tenants on this appeal is that the Division of Housing and Community Renewal improperly approved the MCI increase without requiring the owners to provide detailed evidence distinguishing rewiring work (for which the MCI increase was sought) from the non-MCI cable telecom work performed by the same contractor. The owners produced their contract with the installation contractor and a separate contract between the cable telecom licensee and the contractor. The owners consistently responded to the agency’s inquiries concerning income from the cable telecom licensee and what the subcontractors were being paid. The agency itself opted not to seek documents showing individual tasks (cf. Matter of Maxwell-Kates, Inc. v New York State Div. of Hous. & Community Renewal, 196 AD2d 456, 457-458 [1993]). The only question before the article 78 court was whether there was a rational basis for the agency’s decision (see Matter of Rodriguez-Rivera v Kelly, 2 NY3d 776 [2004]). Having found that there was, the court properly declared the inquiry at an end. Concur— Tom, J.P., Mazzarelli, Marlow, Nardelli, McGuire, JJ.